Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview and email correspondence with attorney Paul E. Rossler on 22 January 2021. An agreement was made to the specification with the following amendments set forth herein.
Amendments to the Specification
The specification is objectionable for errors related to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.
For better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front elevation view of a ROAD VEHICLE TRAILER embodying my new design;
1.2 is a rear elevation view thereof;
1.3 is a right side elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a front and left side perspective view thereof;
1.6 is a rear and right side perspective view thereof; and
1.7 is a top plan view thereof. --
The feature statements that precede the claim does not adequately explain what the broken lines show. In particular, it does not indicate what the “parts shown” are and merely explain what they represent. For clarity, the paragraph in the specification that reads:
[The parts shown by means of broken lines in the reproductions are not part of the claimed design.]
has been amended to read as follows:
-- The broken line in the reproductions illustrate portions of the ROAD VEHICLE TRAILER that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DARLINGTON LY/
Primary Examiner, Art Unit 2914